EXHIBIT 10.7

ATHEROS COMMUNICATIONS, INC.

2004 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

You have been granted Stock Units (“Restricted Stock Units”) representing shares
of Common Stock of Atheros Communications, Inc. (the “Company”) on the following
terms and pursuant to such other terms and conditions as are set forth in the
Restricted Stock Unit Agreement, including special terms and conditions,
applicable to all Participants outside of the United States, contained in the
appendix thereto (the “Appendix”), as well as any special terms and conditions
for your country in the Appendix, and the Atheros Communications, Inc. 2004
Stock Incentive Plan (the “Plan”), all of which are attached to and made a part
of this document. Certain capitalized terms used, but not defined in this Notice
of Restricted Stock Unit Award are defined in the Plan.

 

Name of Participant:

  [Name of Grantee]

Total Number of Restricted Stock Units Granted:

  [Total Number of Shares]

Date of Grant:

  [Date of Grant]

Vesting Start Date:

  [Vesting Commencement Date]

Vesting Schedule:

  [Vesting Schedule]

By signing this document, you and the Company agree that these Restricted Stock
Units are granted under and governed by the terms and conditions of the Atheros
Communications, Inc. 2004 Stock Incentive Plan and the Restricted Stock Unit
Agreement.

By signing this document you further agree that the Company may deliver by email
or by other electronic means all documents relating to current or future
participation in the Plan or this Award (including without limitation,
prospectuses required by the U.S. Securities and Exchange Commission) and all
other documents that the Company is required to deliver to its security holders
(including without limitation, annual reports and proxy statements). You also
agree that the Company may deliver these documents by posting them on a website
maintained by the Company or by a third party under contract with the Company.
If the Company posts these documents on a website, it will notify you by email.

 

   ATHEROS COMMUNICATIONS, INC.

 

  

 

   Title: Vice President and CAO



--------------------------------------------------------------------------------

ATHEROS COMMUNICATIONS, INC.

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Restricted Stock Units    No payment is required for the Restricted
Stock Units you receive. Vesting    Subject to the terms and conditions of the
Plan and this Restricted Stock Unit Agreement (the “Agreement”), including the
Appendix, your Restricted Stock Units vest in accordance with the schedule set
forth in the Notice of Restricted Stock Unit Award. Forfeiture   

When your active employment with the Company or a Subsidiary terminates for any
reason, vesting of your Restricted Stock Units subject to such Award immediately
stops and such Award expires immediately as to the number of Restricted Stock
Units that are not vested as of the date such Service terminates.

 

This means that the unvested Restricted Stock Units will immediately be
cancelled. You receive no payment for Restricted Stock Units that are forfeited.

 

The Committee determines when your Service terminates for this purpose and all
purposes under the Plan.

 

If you are outside of the United States, please see clause (m) of the “Nature of
Grant” section in the Appendix for additional information.

Leaves of Absence and

Part-Time Work

  

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. Subject to applicable law, your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence, then, to the extent permitted by applicable
law, the vesting schedule specified in the Notice of Restricted Stock Unit Award
may be adjusted in accordance with the Company’s leave of absence policy or the
terms of your leave. If you commence working on a part-time basis, then, to the
extent permitted by applicable law, the vesting schedule specified in the Notice
of Restricted Stock Unit Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

 

1



--------------------------------------------------------------------------------

Nature of Restricted

Stock Units

   Your Restricted Stock Units are mere bookkeeping entries. They represent only
the Company’s unfunded and unsecured promise to issue Shares (or distribute
cash) on a future date. As a holder of Restricted Stock Units, you have no
rights other than the rights of a general creditor of the Company.

No Voting Rights or

Dividends

   Your Restricted Stock Units carry neither voting rights nor rights to
dividends. You, or your estate or heirs, have no rights as a stockholder of the
Company unless and until your Restricted Stock Units are settled by issuing
Shares. No adjustments will be made for dividends or other rights if the
applicable record date occurs before your stock certificate is issued, except as
described in the Plan.

Restricted Stock Units

Nontransferable

   You may not sell, transfer, assign, pledge or otherwise dispose of any
Restricted Stock Units. For instance, you may not use your Restricted Stock
Units as security for a loan.

Settlement of Restricted

Stock Units

  

Subject to the requirements of applicable law, each of your Restricted Stock
Units will be settled as soon as reasonably practicable when it vests.

 

At the time of settlement, you will receive one Share for each vested Restricted
Stock Unit; provided, however, that no fractional Share will be issued or
delivered pursuant to the Plan or this Agreement, and the Committee will
determine whether cash will be paid in lieu of any fractional Share or whether
such fractional Share and any rights thereto will be canceled, terminated or
otherwise eliminated.

Withholding Taxes and

Stock Withholding

   Regardless of any action the Company or your actual employer (if a Parent,
Subsidiary, or Affiliate) (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including, without limitation, the
grant, vesting, or settlement of the Restricted Stock Units, the issuance of
Shares upon settlement of the Restricted Stock Units, the subsequent sale of
Shares acquired pursuant to such issuance, and the receipt of any dividends
and/or any dividend equivalents; and (b) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the Restricted
Stock Units to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. Furthermore, if you have become subject to
tax in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

2



--------------------------------------------------------------------------------

  

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:

 

(1)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;

 

(2)    withholding from proceeds of the sale of Shares acquired upon settlement
of the Restricted Stock Units, either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization); or

 

(3)    withholding in Shares to be issued upon settlement of the Restricted
Stock Units.

 

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of the Shares is held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.

 

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if you fail to comply with your
obligations in connection with the Tax-Related Items.

Restrictions on Resale    By signing this Agreement, you agree not to sell any
Shares issued upon settlement of the Restricted Stock Units at a time when
applicable laws or Company policies prohibit a sale. This restriction will apply
as long as you are an Employee, Consultant or Outside Director.

 

3



--------------------------------------------------------------------------------

No Advice Regarding

Award

   The Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your personal tax, legal, and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. No
Retention Rights    Neither your Award nor this Agreement gives you the right to
be retained by the Company or a Parent, Subsidiary, or Affiliate in any
capacity. The Company and any Parent, Subsidiaries, and/or Affiliates reserve
the right to terminate your Service at any time, with or without cause.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company Stock, the number of Restricted Stock Units covered by this
Award will be adjusted pursuant to the Plan. Beneficiary Designation    If
permitted under applicable law and by the Committee, you may be able to dispose
of your Restricted Stock Units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
Restricted Stock Units that you hold at the time of your death. Applicable Law
   This Agreement will be interpreted and enforced under the laws of the State
of Delaware (without regard to choice-of-law provisions). For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of the
County of Santa Clara, California, or the federal courts for United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed. Severability    The provisions of this Agreement
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions
nevertheless shall be binding and enforceable. Appendix    Notwithstanding any
provisions in this Agreement, if you are outside of the United States, the
Restricted Stock Units shall be subject to any special terms and conditions set
forth in the Appendix that apply generally outside of the United States, as well
as special country-specific terms and conditions set forth in the Appendix that
apply for your country. Moreover, if you relocate to a country outside of the
United States and/or another country included in the Appendix, the

 

4



--------------------------------------------------------------------------------

   special terms and conditions in the Appendix, including any special terms and
conditions for such country, will apply to you, to the extent that the Committee
determines that the application of such terms is necessary or advisable in order
to comply with applicable law or facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement. Imposition of Other Requirements   
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Restricted Stock Units, and on any Shares
acquired under the Plan, to the extent that the Company determines it is
necessary or advisable in order to comply with applicable law or facilitate the
administration of the Plan, and to require you to sign any additional documents
or undertakings that may be necessary to accomplish the foregoing. The Plan and
Other Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms that are used, but not defined in this
Agreement shall have the meanings assigned to them in the Plan or the Notice of
Restricted Stock Unit Award. This Agreement, including the Appendix, and the
Plan constitute the entire understanding between you and the Company regarding
this Award. Any prior agreements, commitments or negotiations concerning this
Award are superseded. This Agreement, including the Appendix, may be amended
only by another written agreement, signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED IN THE PLAN AND IN

THIS AGREEMENT (INCLUDING IN THE APPENDIX IF YOU ARE OUTSIDE

OF THE UNITED STATES).

 

5



--------------------------------------------------------------------------------

APPENDIX TO

ATHEROS COMMUNICATIONS, INC.

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(For Participants Outside of the United States)

This Appendix includes special terms and conditions governing the Restricted
Stock Units, which apply to all Participants outside of the United States. In
addition, this Appendix includes additional country-specific terms and
conditions that govern the Award of Restricted Stock Units under the Plan if you
are subject to the laws of any of the countries identified below. All
capitalized terms that are used, but not defined, in this Appendix, the Notice
of Restricted Stock Unit Award, or the Agreement shall have the meanings
assigned to them in the Plan.

Special Terms and Conditions Applicable to All Participants Outside of the
United States

 

Nature of Grant   

In accepting the Restricted Stock Units, you acknowledge, understand, and agree
that:

 

(a)    the Plan is established voluntarily by the Company, is discretionary in
nature, and may be modified, amended, suspended, or terminated by the Company at
any time;

 

(b)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted repeatedly in the past;

 

(c)    all decisions with respect to future Restricted Stock Unit grants, if
any, will be at the sole discretion of the Company;

 

(d)    your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your Service at any time;

 

(e)    your participation in the Plan is voluntary;

 

(f)     the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of your employment contract, if any;

 

(g)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;

                    

 

6



--------------------------------------------------------------------------------

 

(h)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments, and in no even should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer, or any Parent,
Subsidiary, or Affiliate;

 

(i)     the Award and your participation in the Plan will not be interpreted to
form an employment contract or relationship with the Company or any Parent,
Subsidiary, or Affiliate;

 

(j)     the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 

(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of your
employment by the Company or the Employer (for any reason whatsoever and
regardless of whether in breach of local labor laws), and, in consideration for
the Restricted Stock Units, to which you otherwise are not entitled, you
irrevocably agree never to institute any claim against the Company or the
Employer, waive your ability, if any, to bring any such claim, and release the
Company and the Employer from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims;

 

(l)     in the event of termination of your Service (regardless of whether in
breach of local labor laws), your right to vest in the Restricted Stock Units
under the Plan, if any, will terminate effective as of the date that you no
longer are actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Committee shall
have the exclusive discretion to determine when you no longer are actively
employed for purposes of the Award; and

 

(m)   the Restricted Stock Units and the benefits under the Plan, if any, will
not transfer automatically to another company in the case of a merger, takeover,
or transfer of liability.

                    Data Privacy  

         You hereby explicitly and unambiguously consent to the collection, use,
and transfer, in electronic or other form, of your personal data as described in
the Agreement, including this Appendix, and any other Restricted Stock Unit
grant materials by and among, as

 

7



--------------------------------------------------------------------------------

  

applicable, the Employer, the Company, and any Parent, Subsidiary, or Affiliate
for the exclusive purposes of implementing, administering, and managing your
participation in the Plan.

 

Your understand that the Company and the Employer may hold certain personal
information about you, including, without limitation, your name, home address,
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock Units, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested, or
outstanding in your favor, for the exclusive purposes of implementing,
administering, and managing the Plan (“Data”).

   You understand that Data will be transferred to E*Trade Financial Services,
Inc., or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration, and management of the Plan. You understand that the recipients
of the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
E*Trade Financial Services, Inc., and any other possible recipients that may
assist the Company (presently or in the future) with implementing,
administering, and managing the Plan to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering, and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer, and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data, or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

Language

   If you received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.

 

8



--------------------------------------------------------------------------------

Additional Country-Specific Terms and Conditions

 

Canada   

Termination Period: The following replaces clause (l) of the “Nature of Grant”
section in the Appendix:

 

in the event of termination of your Service (whether or not in breach of local
labor laws), your right, if any, to vest in the Restricted Stock Units under the
Plan will terminate effective as of the earlier of (1) the date on which you
receive notice of termination of your employment; or (2) the date on which you
are no longer actively employed by the Employer, and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when you no longer
are actively employed for purposes of the Award;

 

The following provisions apply if you are in Quebec:

 

Consent to Receive Information in English

 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given, or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

 

Data Privacy: The following supplements the “Data Privacy” section in the
Appendix:

 

You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, the Employer and/or any Parent, Subsidiary, or Affiliate
to disclose and discuss such information with their advisors. You also authorize
the Company, the Employer and/or any Parent, Subsidiary, or Affiliate to record
such information and to keep such information in your employment file.

China   

Mandatory Sale at Vesting: The following supplements the “Settlement of
Restricted Stock Units” section of the Agreement:

 

Due to legal restrictions in China, all Shares issued upon settlement of the
Restricted Stock Units will be subject to a mandatory sale restriction. You
authorize the sale of all Shares issued as soon as administratively practicable
after the applicable vesting date on your

 

9



--------------------------------------------------------------------------------

  

behalf and pursuant to this authorization. Upon the sale of Shares, you will
receive the sale proceeds less any amounts necessary to satisfy Tax-Related
Items and applicable transaction fees or commissions. Due to currency exchange
conversion rate fluctuation between the applicable vesting date of the
Restricted Stock Units and (if later) the date on which the Shares are sold, the
amount of sale proceeds may be more or less than the Fair Market Value of the
Shares on the applicable vesting date (which is the relevant amount for purposes
of calculating amounts necessary to satisfy applicable Tax-Related Items).

 

Exchange Control Restriction

 

Unless you are not a PRC national, due to exchange control laws and regulations
in China, you will be required immediately to repatriate to China the cash
proceeds from the mandatory sale of Shares at vesting of the Restricted Stock
Units. You further understand that, under local law, such repatriation of the
cash proceeds may need to be effectuated through a special exchange control
account established by the Company or a Subsidiary or Affiliate, expressly for
this purpose. By accepting the Restricted Stock Units, you agree that any cash
proceeds from the sale of Shares upon settlement may be transferred to such
special account prior to being delivered to you. You further agree to comply
with any other requirements that the Company may impose in the future in order
to facilitate compliance with exchange control requirements in China. You
acknowledge that, if the cash proceeds are paid in local currency, the Company
is under no obligation to secure any particular currency exchange conversion
rate. Furthermore, compliance with local exchange control laws and regulations
may delay the conversion of cash proceeds into local currency. You agree that,
if the conversion of the cash proceeds into local currency is delayed, you shall
bear the risk of any currency exchange conversion rate fluctuation between the
date on which the Shares issued upon settlement of the Restricted Stock Units
are sold and the date of conversion of the cash proceeds into local currency.

Finland    There are no special terms and conditions. France   

Restricted Stock Units Not Tax-Qualified

 

You understand that the Award is not intended to qualify for French favorable
tax and social security treatment.

 

Consent to Receive Information in English

 

By accepting the grant of Restricted Stock Units and the Agreement, which
provides for the terms and conditions of the Restricted Stock Units, you confirm
having read and understood the documents relating to this grant, which were
provided to you in English. You accept the terms of those documents accordingly.

 

10



--------------------------------------------------------------------------------

   En acceptant cette attribution gratuite d’actions et ce contrat qui contient
les termes et conditions de vos actions gratuites, vous confirmez avoir lu et
compris les documents relatifs à cette attribution qui vous ont été transmis en
langue anglaise. Vous acceptez ainsi les conditions et termes de ces documents.
Germany    There are no special terms and conditions. Hong Kong   

SECURITIES WARNING

 

The Restricted Stock Units and any Shares issued upon settlement do not
constitute a public offering of securities under Hong Kong law and are available
only to Employees, Outside Directors, and Consultants of the Company or a
Parent, Subsidiary, or Affiliate. The Agreement, including this Appendix, the
Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
These documents have not been reviewed by any regulatory authority in Hong Kong.
The Restricted Stock Units and related documents are intended solely for the
personal use of each Employee, Outside Director, and/or Consultant (as
applicable) and may not be distributed to any other person. If you do not
understand the contents of the Agreement, including this Appendix, and/or the
Plan, you are advised to obtain independent professional advice.

India   

Exchange Control Requirements

 

Proceeds from the sale of Shares must be repatriated to India within 90 days of
receipt. You should obtain for your records a foreign inward remittance
certificate (“FIRC”) from the bank through which you repatriate the funds, so as
to document your compliance with the exchange control requirements. If
requested, you must provide a copy of the FIRC to the Employer.

Japan    There are no special terms and conditions. Korea    There are no
special terms and conditions. Macau    There are no special terms and
conditions. Singapore   

Securities Notice

 

The Award of Restricted Stock Units is being made in reliance on section
273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”), pursuant to
which it is exempt from the prospectus and registration requirements under the
SFA.

 

11



--------------------------------------------------------------------------------

    

Director Notification Requirement

 

If you are a director, associate director, or shadow director of a Singaporean
Subsidiary or Affiliate, you
must notify the Singaporean Subsidiary or Affiliate in writing within two days
of receiving or disposing of
an interest (e.g., the Restricted Stock Units) in the Company or a Parent,
Subsidiary, or Affiliate, or within
two days of becoming a director if such an interest exists at the time.

Taiwan

   There are no special terms and conditions.

United Kingdom

  

Restricted Stock Units Payable in Shares Only

 

Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the Restricted Stock Units do not provide any right for you to
receive a cash payment and shall be paid in Shares only.

 

Joint Election

 

As a condition of participation in the Plan and the vesting of the Restricted
Stock Units, you agree to accept any liability for secondary Class 1 National
Insurance contributions, which may be payable by the Company and/or the Employer
in connection with the Restricted Stock Units, and any event giving rise to
Tax-Related Items (the “Employer NICs”). Without prejudice to the foregoing, you
agree to execute a joint election with the Company, the form of such joint
election having been approved formally by Her Majesty’s Revenue and Customs
(“HMRC”) (the “Joint Election”), and any other required consent or election. You
further agree to execute such other joint elections as may be required between
you and any successor to the Company or the Employer. You further agree that the
Company or the Employer may collect the Employer NICs from you by any of the
means set forth in the “Withholding Taxes and Stock Withholding” section of the
Agreement.

 

If you do not enter into a Joint Election prior to the vesting of the Restricted
Stock Units, or if approval of the Joint Election has been withdrawn by HMRC,
the Restricted Stock Units shall become null and void, and no Shares will be
issued to you under the Plan, without any liability to the Company or the
Employer, unless otherwise determined by the Committee in its sole discretion.

 

Tax Obligations. The following supplements the “Tax Obligations” section of the
Agreement:

 

If payment or withholding of the Tax-Related Items (including the Employer NICs)
is not made within ninety (90) days of the event giving rise to the Tax-Related
Items or such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions)

 

12



--------------------------------------------------------------------------------

    

Act 2003 (the “Due Date”), the amount of any uncollected Tax-Related Items shall
constitute a loan owed
by you to the Employer, effective as of the Due Date. You agree that the loan
will bear interest at the then-
current official rate of HMRC, that it will be immediately due and repayable,
and that the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in the “Withholding Taxes
and Stock Withholding” section of the Agreement.

 

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), you shall not be
eligible for a loan from the Company to cover the Tax-Related Items. In the
event that you are a director
or executive officer and Tax-Related Items are not collected from or paid by you
by the Due Date, the
amount of any uncollected Tax-Related Items will constitute a benefit to you on
which additional income
tax and National Insurance contributions (“NICs”) (including Employer NICs) will
be payable. You
understand that you will be responsible for reporting any income tax and NICs
(including the Employer
NICs) due on this additional benefit directly to HMRC under the self-assessment
regime.

 

13